


PATENTS LICENSE AGREEMENT

made by and between

HPIL HOLDING

and

HPIL HEALTHCARE INC.

February 22, 2013

--------------------------------------------------------------------------------

 


PATENTS LICENSE AGREEMENT

     THIS AGREEMENT is made this 22nd day of February 2013 ( Effective Date ) by
and between HPIL HOLDING, a Nevada (USA) corporation ( Licensor ) and HPIL
HEALTHCARE INC., Nevada (USA) corporation ( Licensee ).

RECITALS

     WHEREAS, Licensor is the owner of certain patents relating to certain
Massage Vibrator for the Relief of Aches and Pain (the Patents ). Exhibit A
contains a complete and accurate description of the Patents; and

     WHEREAS, Licensee is focused on investing in both private and public
companies in the healthcare business sector. Licensee does not restrict its
potential candidate target companies to any specific geographical location and
thus acquires various types of business s in the healthcare sector. Licensee is
active with the acquisitions of intellectual properties and technologies in the
healthcare sector; and

     WHEREAS, Licensor is a US Public and SEC reporting company; and Licensee is
a wholly owned subsidiary of Licensor; and

     WHEREAS, Licensee desires to obtain from Licensor a license to certain
Licensed Patents (each defined herein below) in order for Licensee to make, use
and sell the Licensed Products; and

     WHEREAS, Licensor is willing to grant Licensee a license pursuant to the
following mutually-agreed terms and conditions.

AGREEMENT

     NOW, THEREFORE, for good and valuable consideration, the adequacy and
sufficiency of which is hereby acknowledged, the parties agree as follows:

     1. Definitions. As used in this Agreement the following terms shall have
the following meanings:

     a) Licensed Patents shall mean the unexpired patents, utility models, and
applications identified on Exhibit A, and any other United States and foreign
patents, utility models, and applications hereafter developed by Licensor and
which are added to Exhibit A by agreement of the parties.

     b) Licensed Product(s) shall mean the Massage Vibrator for the Relief of
Aches and Pain which is covered, in whole or in part, by the Licensed Patents
identified on Exhibit A, and all modified, improved and derivative versions
thereof manufactured by Licensee after the Effective Date.

c) Territory shall mean all countries listed in the Exhibit A.

All other capitalized terms not defined hereinabove shall have those meanings
ascribed them by the context or the reference in the sentence in which such term
occurs.

2 . Grant of License. Licensor hereby grants to Licensee an exclusive, non-

 

transferrable license to use the Licensed Patents in order to make, use, or sell
the Licensed Products

2

--------------------------------------------------------------------------------

 


PATENTS LICENSE AGREEMENT

throughout the Territory during the Term hereof. For the avoidance of doubt,
this license may not be assigned or sublicensed, in whole or in part, without
the written consent of the Licensor.

     3. Ownership; Improvements. Licensee acknowledges and agrees that Licensor
is the exclusive owner of all Licensed Patents licensed herein and nothing
herein shall be construed as an assignment or grant of any other right other
than the right to use the Licensed Patents as specifically provided by this
Agreement. Any improvements, enhancements, or modifications to the Licensed
Products (collectively Improvements ) whether made by Licensee or Licensor shall
be owned by Licensor. In the event Licensee shall make or conceive any and all
Improvements to the Licensed Products during the Term, such Improvements shall
be immediately and fully communicated to Licensor and Licensee shall have the
exclusive right to make, use, or sell the Licensed Products with such
Improvements under the terms of this Agreement without payment of any added fees
other than that which is otherwise provided for in Paragraph 5 of this
Agreement.

  4 . Licensee s Obligations. Licensee, for the Term of this Agreement, agrees
that it will:                 a) use best efforts to promote, market and sell
minimum three (3) million   Licensed Products throughout the Territory by
December 31, 2020; and         b) manufacture the Licensed Products in
accordance with the Licensed Patents   using the highest degree of skill in the
industry; and         c) provide Licensor with samples of the Licensed Products
and access to   Licensee s facility to insure the Licensed Patents are being
used correctly and manufacture

 

the Licensed Products in accordance with minimum quality standards; and

     d) Provide prompt written notice to Licensor of any customer complaints,
product liability claims, or claims that the Licensed Patents licensed herein
infringe the rights of a third party.

5.      License Fees/Payment.   a) Fees. In consideration of the grant of the
licenses set forth hereinabove, Licensee      shall pay Licensor a license fee
equal to Two Dollar ($2) for Licensed Products sold

( License Fee ).

     b) Revenue Reports. Licensee shall provide to Licensor reports of all
revenues generated from the sale of the Licensed Products on a calendar annual
basis ( Revenue Reports ). The Revenue Reports shall be due no later than thirty
(30) days from the end of each calendar year (December 31, 2013, December 31,
2014, December 31, 2015, December 31, 2016, December 31, 2017, December 31,
2018, December 31, 2019, December 31, 2020) and will contain details concerning,
at a minimum, the name, address and contact information for each customer; the
quantity, size, and type of Licensed Products sold to each customer and the
corresponding sales price, and such other information as Licensor shall
reasonably require. Each Revenue Report shall contain a financial accounting of
the License Fee due to Licensor.

c) Payments. Upon receipt of each of the Revenue Reports set forth in

 

subsection (b) above, Licensor shall issue an invoice to Licensee for the
License Fees due

3

--------------------------------------------------------------------------------

 


PATENTS LICENSE AGREEMENT

and Licensee shall pay such invoice within one hundred and twenty (120) days.
All payments shall be made in U.S. dollars. For payments due to Licensor for
sales in foreign venues, such payments will be made in U.S. dollars converted
from a particular foreign currency according to the exchange rate published in
the Wall Street Journal on the last day of the calendar year in which the sale
were made (e.g., December 31, 2013, December 31, 2014, December 31, 2015,
December 31, 2016, December 31, 2017, December 31, 2018, December 31, 2019,
December 31, 2020).

     d) Recordkeeping/Audit. At all times during the Term of this Agreement, and
for at least five (5) years after the termination or expiration of this
Agreement, Licensee shall maintain complete and accurate records with respect to
its activities and all revenues received pursuant to its activities under this
Agreement. Such records shall include a complete list of the customer s name,
address, and primary contact, and all data needed for verification of the
amounts to be paid to Licensor under this Agreement. Licensor shall have the
right during normal business hours to inspect Licensee s facilities and audit
Licensee s records relating to Licensee s activities hereunder in order to
verify that Licensee has paid the correct amounts owed to Licensor under this
Agreement and otherwise complied with the terms of this Agreement. In the event
any underpayment greater than 5% of the license fees already received is
revealed in the course of the audit, then Licensee shall promptly pay for the
cost of the audit during which the error was discovered as well as the relevant
shortfall.

6.      Confidential Information.   a) Each party agrees not to disclose any
Confidential Information it receives from      a disclosing party without the
prior written consent of the party making the disclosure.

The term Confidential Information as used herein means all information, data and
experience, whether of a technical, engineering, operational or economic nature,
obtained by either party from the other, relating to this Agreement, and may
include, without limitation, information relating to the disclosing party s
research and development, marketing plans or techniques, client lists and any
scientific or technical information, design, process, procedure, formula or
know-how (whether or not patentable), financial data, and employee information.
The foregoing restrictions as to disclosure and use of Confidential Information
shall not apply: (a) to any information which is now part of the public domain
or which hereafter becomes part of the public domain through no fault of the
receiving party; or (b) to any information which was in the receiving party s
possession at the time of receipt from the disclosing party as may be
demonstrated by prior written record; or (c) to any information which
subsequently comes into the receiving party s possession and was not acquired by
the receiving party directly or indirectly from (i) the disclosing party; (ii)
sources under obligation of secrecy to the disclosing party; or (iii) sources
which require the receiving party to hold it in confidence; or (d) to any
information which is independently developed by an employee or agent of the
receiving party without knowledge of the disclosing party s Confidential
Information as may be demonstrated by prior written record; or (e) to any
disclosure of Confidential Information made in response to a valid order of a
court or other governmental body provided, however, that before making
disclosure pursuant to such order, the party subject thereto shall have given
notice in writing to the other party and the party whose Confidential
Information is to be disclosed shall have a reasonable opportunity to obtain a
protective order requiring that the Confidential Information so disclosed be
used only for the purpose for which the order was issued.

4

--------------------------------------------------------------------------------

 


PATENTS LICENSE AGREEMENT

     b) Return of Confidential Information. Upon termination of this Agreement,
each party shall return all Confidential Information and all copies thereof to
the other party, and each party shall furnish such party with a certificate in
writing stating that it has fully complied with the obligations under this
Section.

7. Representations and Warranties. Licensor warrants and represents as of the

Effective Date of this Agreement that Licensor is the owner or licensee of all
right, title, and interest in and to the Licensed Patents, and that it has the
right to enter into this Agreement, to the best of Licensor s knowledge, the
Licensed Patents do not infringe upon the intellectual property rights of a
third party, and that there are no other intellectual property rights owned or
controlled by it, needed or required for Licensee, for the full use and
enjoyment of the rights licensed herein. EXCEPT AS SET FORTH HEREINABOVE,
LICENSOR MAKES NO OTHER WARRANTIES, WHETHER EXPRESS OR IMPLIED, REGARDING THE
LICENSED PATENTS OR USE

THEREOF INCLUDING, BUT NOT LIMITED TO ANY WARRANTIES OF MERCHANTABILITY, OR OF
FITNESS FOR A PARTICULAR PURPOSE.  

 

     8. Indemnification. Licensor will indemnify, defend and hold Licensee, its
shareholders, directors, officers, employees, agents, successors and assigns
harmless from any and all losses, costs, liabilities, damages, claims and
expenses of every kind and nature, including reasonable attorneys fees
(collectively, Claims ) resulting from a breach of any of its representations or
warranties made under this Agreement. Licensee will indemnify, defend, and hold
Licensor, its shareholders, directors, officers, employees, agents, successors,
and assigns harmless from and against any and all Claims arising out of or
resulting from (i) the failure to comply with any of its obligations,
representations or warranties under this Agreement or (ii) the manufacture,
sale, or use of the Licensed Products. The indemnifying party ( Indemnifying
Party ) agrees to give the indemnified party ( Indemnified Party ) prompt notice
of any such Claims that come to its attention and the Indemnifying Party has the
right and obligation, at its sole expense, to investigate and defend (with
counsel of its own choosing) such allegations and Claims and shall be solely
responsible for paying attorneys fees, satisfying any monetary judgments
awarded, or satisfying any settlements entered in to as a result of such Claims.
The Indemnified Party may, at its sole election, participate in any such defense
at its own expense. In any such events, the Indemnified Party agrees to keep the
Indemnifying Party fully informed regarding such Claims.

9.      Term and Termination.   a) Term. The term ( Term ) of this Agreement
will commence on the Effective Date      hereof and continue for the life of
Licensed Patent last to expire, or until terminated as

provided hereinbelow.

     b) Termination for Breach. Licensor may terminate this Agreement effective
immediately upon notice to Licensee if: (a) Licensee fails to pay any portion of
the License Fees due under this Agreement within ten (10) days after receiving
written notice from Licensor that such payment is due or (b) Licensee breaches
any other provision of this Agreement, any other agreement with Licensor, or
does not cure such breach within thirty (30) days after receiving written notice
thereof.

     c) Termination upon Bankruptcy or Sale of the Business. Either party may
terminate this Agreement upon written notice to the other in the event: (a) a
petition or action is filed or taken by or against the other party under any
insolvency or bankruptcy law

5

--------------------------------------------------------------------------------

 


PATENTS LICENSE AGREEMENT

that is not dismissed within sixty (60) days, (b) a receiver is appointed over
the other party's assets, (c) the other party makes an assignment for the
benefit of its creditors, (d) the other party ceases to function as a going
concern, or (e) the other party shall sell all or substantially all of the
assets of its business.

10.      Miscellaneous.   a) Export Compliance. The following restrictions shall
apply to all Licensed Patents      and other information and assistance
furnished or disclosed to Licensee by Licensor

(herein called technical data and technical assistance , respectively). In
connection with the disclosure, delivery, or export of technical data or
technical assistance by Licensor to Licensee, Licensee shall comply, and shall
cause its corporate entities and subcontractors at all tiers to comply with any
export restrictions imposed by any governmental agency of the United States of
America, including without limitation the provisions of the Export
Administration Act of 1979 (50 USC 2401-2420) and the Export Administration
Regulations (15 CFR 768-799) promulgated thereunder; and the Foreign Corrupt
Practices Act. Licensee shall indemnify and hold Licensor harmless to the full
extent of any loss, damage, or expense, including lost profit, attorney s fees
and court costs, for any failure or alleged failure of Licensee to comply with
the above referenced laws and regulations. In addition, the Licensee shall
obtain Licensor s permission in writing before any technical data or proprietary
information of Licensor is provided to any non-US subcontractor other non-US
person, including without limitation any non-US affiliate of the Licensee.

b) Independent Contractors. The parties are Independent Contractors.

 

Nothing in this Agreement shall be construed to create a partnership, joint
venture or agency or any form of fiduciary relationship. Except as otherwise
expressly authorized by this Agreement, neither party shall make any express or
implied agreements, warranties or guarantees or representations or incur any
debt in the name of or on behalf of the other party, or take any actions or make
any statements that indicate that the relationship between the parties is other
than that of Independent Contractors.

c) Severability and Construction. Except as expressly provided to the

 

contrary herein, each provision of this Agreement shall be considered severable;
and if, for any reason, any provision herein is determined to be invalid and
contrary to, or in conflict with, any existing or future law or regulation by a
court or agency having valid jurisdiction, such shall not impair the operation
of, or have any other effect upon, such other provisions of this Agreement as
may remain otherwise enforceable, and the latter shall continue to be given full
force and effect and bind the parties hereto and the invalid provision shall be
deemed not to be a part of this Agreement. Except as expressly provided to the
contrary herein, nothing in this Agreement is intended, nor shall be deemed, to
confer upon any other person or legal entity any rights or remedies under or by
reason of this Agreement.

     d) Entire Agreement. This Agreement constitutes the complete agreement
between the parties concerning the subject matter of the Agreement and
supersedes and replaces all prior agreements between the parties, written or
oral, concerning the subject matter hereof and no other representations have
induced either party to execute the Agreement. No amendment, change or variance
from this Agreement shall be binding on either party unless executed in writing
by a principal officer or authorized executive of both parties.

6

--------------------------------------------------------------------------------

 


PATENTS LICENSE AGREEMENT

     e) Assignment. This Agreement shall not be assigned by either party without
the prior written consent of the other party. Subject thereto, this Agreement is
binding upon and shall inure to the benefit of the parties and their respective
successors and permitted assigns.

     f) Notices. Any notices required to be given hereunder to either party
shall be given in writing by (a) personal delivery, certified mail, return
receipt requested, or (b) facsimile transmission with a copy by first class mail
directed to the other party at the respective addresses set forth above or at
such other address as the parties shall have previously designated by notice
given in accordance with this Section. All written notices shall be deemed
delivered on the date of personal delivery, three days after having been placed
in the U.S. mails or the next business day if given by facsimile transmission:

If to Licensor:

HPIL HOLDING

Attn: Nitin Amersey, CFO, Corporate Secretary and Treasurer 7075 Gratiot Road,
Suite One Saginaw, Michigan 48609 United States of America Facsimile No.:
001-248-750-1016

with a copy (which shall not constitute notice) to the following e-mail address:
info@hpilholding.com

If to Licensee:

HPIL HEALTHCARE INC.

Attn: Louis Bertoli, President and CEO 7075 Gratiot Road, Suite One Saginaw,
Michigan 48609 United States of America Facsimile No.: 001-248-750-1016

with a copy (which shall not constitute notice) to the following e-mail address:
info@hpilhealthcare.com

     g) Waiver. The failure of either party to enforce at any time any of the
provisions of this Agreement, or to exercise any option which is herein provided
or to require at any time performance by the other party of any of the
provisions hereof, shall in no way be construed to be a waiver of such
provisions, nor in any way to affect the validity of the Agreement or any part
thereof, or the right of the party to thereafter enforce each and every such
provision.

     h) Applicable Law. The Agreement shall be interpreted and construed under
the laws of the State of Nevada, United States of America, without regard to its
conflict of law principles. This Agreement may be enforced only in state or
federal courts located in Nevada. The parties agree that such courts shall have
venue and exclusive subject matter and

7

--------------------------------------------------------------------------------

 


PATENTS LICENSE AGREEMENT

personal jurisdiction, and consent to service of process by registered mail,
return receipt requested, or by any other manner provided by law.

     IN WITNESS WHEREOF, the parties have duly executed and delivered this
Agreement as of the date set forth above.

HPIL HOLDING, a Nevada (USA) HPIL HEALTHCARE INC., a Nevada corporation (
Licensor )   (USA) corporation ( Licensee )     s/Nitin Amersey     s/Louis
Bertoli   By: Nitin Amersey   By: Louis Bertoli   Its: CFO & Corporate Secretary
  Its: President and CEO  

 

EXHIBIT A - LICENSED PATENTS

8

--------------------------------------------------------------------------------

 


PATENTS LICENSE AGREEMENT

--------------------------------------------------------------------------------

    NO. COUNTRY   PATENT NO.   EXPIRE DATE 1 ALBANIA   1117363   June 13, 2020 2
AUSTRALIA   781667   June 13, 2020 3 AUSTRIA   1117363   June 13, 2020 4 BELGIUM
  1117363   June 13, 2020 5 BRAZIL   PI0006971-0   June 13, 2020 6 BULGARIA P
-63657   June 13, 2020 7 CANADA   2,345,653   June 13, 2020 8 CHINA  
ZL008015732   June 13, 2020 9 CROATIA   P20010242 A June 13, 2020 10 CYPRUS  
1117363   June 13, 2020 11 CZECH   PV2001-1116   June 13, 2020 12 DENMARK  
1117363   June 13, 2020 13 FINLAND   1117363   June 13, 2020 14 FRANCE   1117363
  June 13, 2020 15 GERMANY   1117363   June 13, 2020 16 GREECE   1117363   June
13, 2020 17 HUNGARY   103981   June 13, 2020 18 INDIA   207367   June 13, 2020
19 IRELAND   1117363   June 13, 2020 20 ISRAEL   142290   June 13, 2020 21 ITALY
  1117363   June 13, 2020 22 JAPAN   4154711   June 13, 2020 23 LATVIA   1117363
  June 13, 2020 24 LITHUANIA   1117363   June 13, 2020 25 LUXEMBOURG   1117363  
June 13, 2020 26 MACEDONIA   1117363   June 13, 2020 27 MEXICO   232187   June
13, 2020 28 MONACO   1117363   June 13, 2020 29 MOROCCO   25234   June 13, 2020
30 NETHERLANDS   1117363   June 13, 2020 31 NEW ZEALAND   510784   June 13, 2020
32 NORWAY   319700   June 13, 2020 33 POLAND   194176   June 13, 2020 34
PORTUGAL   1117363   June 13, 2020 35 ROMANIA   1117363   June 13, 2020 36
RUSSIA   2246925   June 13, 2020 37 SINGAPORE   79867   June 13, 2020 38
SLOVAKIA   PV0437-2001S   June 13, 2020 39 SLOVENIA   1117363   June 13, 2020 40
SOUTH AFRICA   2001/2557   June 13, 2020 41 SOUTH KOREA   10-0716837   June 13,
2020 42 SPAIN   1117363   June 13, 2020 43 SWEDEN   1117363   June 13, 2020 44
SWITZERLAND &LIECHTENSTEIN   1117363   June 13, 2020 45 TURKEY   TR200100914 B
June 13, 2020 46 UKRAINE   2001-032119   June 13, 2020 47 UNITED KINGDOM  
1117363   June 13, 2020 48 UNITED STATES OF AMERICA   US 6,685,660 B1 June 13,
2020

 

9

--------------------------------------------------------------------------------

 


PATENTS LICENSE AGREEMENT

C-1